ATTORNEY GRIEVANCE COMMISSION * IN THE

OF MARYLAND COURT OF APPEALS
* OF MARYLAND
i Petitioner,-
. * Misc. Docket AG No. 151
i v,
I'l * September Term, 2014

.I THOMAS WILLIAM PLIMPTON

Respondent.
ORDER

Upon consideration of the Joint Petition for Disbarment by Consent ﬁled herein pursuant l

...—_._

 

i
I
I
l
l
g to Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in
i
!

violation of Rules 8.4(a), 8.4(b), 8.4(c) and 8.4(d) of the Maryland Lawyers’ Rules of

 

Professional Conduct, it is this 18Eh day of December , 2014,

l ORDERED, that Respondent, Thomas W. Plimpton, be and he is hereby disbarred from I

I
i the practice of law in the State of Maryland; and it is further
i ORDERED, that the Clerk of this Court shall remove the name of Thomas William

1
I Plimpton from the register of attorneys in the Court and certify that fact to the Trustees of the

 

I Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

 

 

, in accordance with Maryland Rule l6-772(d). i

_7/§/_Glenn T. Harrell, Jr.
Senior Judge